Title: Notice of Removal of Executive Office from Williamsburg to Richmond, [25 March 1780]
From: Blair, Archibald
To: 



[25 March 1780]

Notice is hereby given, that the business of government, in the executive department, will cease to be transacted at Williamsburg  from the 7th of April next, and will commence at Richmond on the 24th of the same month. The Governour will be in Richmond during the interval, to do such business as may be done by him, without the concurrence of the publick boards.

Arch: Blair, C.C.

